Exhibit 10.1

 

Summary of 2004 Bonus Plan

 

The Compensation Committee of the Board of Directors of Sepracor Inc. (the
“Company”) may grant a discretionary bonus to each of the Company’s executive
officers for work performed by such officer during the year ended December 31,
2004 (the “2004 Bonus”).   Each officer’s 2004 Bonus shall be determined based
on, among other things, the Company’s overall performance, as well as such
officer’s individual performance, during the fiscal year ended December 31,
2004.  Each executive officer has a target 2004 Bonus (the “2004 Target Bonus”),
which has been determined based on a percentage (the “2004 Target Percentage”)
of such officer’s 2004 annual base salary.  Each executive officer's 2004 Target
Bonus and 2004 Target Percentage is set forth in the table below.

 

 

Executive Officer

 

2004 Target

Bonus

 

2004 Target

Percentage

 

 

 

 

 

 

 

Timothy J. Barberich
Chief Executive Officer

 

$

238,518

 

50

%

 

 

 

 

 

 

William J. O’Shea
President and Chief Operating Officer

 

$

211,039

 

50

%

 

 

 

 

 

 

Mark H.N. Corrigan, M.D.
Executive Vice President, Research and Development

 

$

176,344

 

45

%

 

 

 

 

 

 

David P. Southwell
Executive Vice President, Chief Financial Officer and Secretary

 

$

122,744

 

40

%

 

 

 

 

 

 

Robert F. Scumaci
Executive Vice President, Finance and Administration, and Treasurer

 

$

109,664

 

40

%

 

 

 

 

 

 

Douglas E. Reedich, Ph.D., J.D.
Senior Vice President, Legal Affairs

 

$

78,000

 

30

%

 

--------------------------------------------------------------------------------